Citation Nr: 0003849	
Decision Date: 02/05/00    Archive Date: 02/15/00

DOCKET NO.  94-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral vascular 
disease, a left below knee amputation, first and second toe 
amputations of the right foot, and osteomyelitis of the right 
foot, all as secondary to service-connected frostbite of the 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to June 
1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board determined when 
it issued a decision in January 1997 that the issues on 
appeal at that time were service connection for PTSD; service 
connection for peripheral vascular disease, a left below knee 
amputation, and first and second toe amputations of the right 
foot as secondary to service-connected frostbite of the feet; 
entitlement to a compensable evaluation for frostbite of the 
feet and entitlement to a compensable evaluation for 
hepatitis.  The Board thereafter denied the claims of 
entitlement to increased ratings for frostbite and for 
residuals of hepatitis.  

The Board noted at the time of the January 1997 decision that 
the claimed left below knee amputation and right toe 
amputations, which were not included as original claims at 
the time notice of disagreements were submitted, were 
considered to be the result of the claimed peripheral 
vascular disease as secondary to service-connected frostbite 
of the feet and properly before the Board at that time.  
Since the Board's January 1997 decision, the veteran has also 
alleged that he has osteomyelitis as a result of his service-
connected frostbite of the feet.  The Board finds this issue 
is also properly before the Board.  

The original rating decisions on appeal were issued by the 
Denver, Colorado RO.  During the course of this appeal, the 
veteran moved to Florida and his case was transferred to the 
St. Petersburg, Florida, RO.  

The issues on appeal were originally before the Board in 
January 1997 at which time they were remanded to the RO for 
further development and adjudicative actions.  

The Board notes on a statement dated in May 1996, the 
veteran's representative raised the issue of entitlement to 
service connection for diabetes based on a theory of 
aggravation by the service-connected frostbite of the feet.  
This issue has been neither procedurally prepared nor 
certified for appellate review and is referred to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995). 


FINDING OF FACT

The claims of entitlement to service connection for PTSD on a 
direct basis and for peripheral vascular disease, a left 
below knee amputation, first and second toe amputations of 
the right foot, and osteomyelitis of the right foot as 
secondary to service-connected frostbite of the feet are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims for service connection for PTSD on a direct basis 
and for peripheral vascular disease, a left below knee 
amputation, first and second toe amputations of the right 
foot, and osteomyelitis of the right foot as secondary to 
service-connected frostbite of the feet is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence of 
well-grounded claims.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 .Vet. App. 223, 225 (1992) (absent 
proof of a present disability there can be no valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO reviewed this case, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time.  See Bernard v. Brown,  4 Vet. App. 384 (1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1999).  Service connection 
may also be granted for any additional impairment of a 
nonservice-connected disability by a service-connected 
disability.  38 U.S.C.A. § 1131.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

When service connection is claimed on a secondary basis, 
there must be evidence of a service-connected disability 
rather than disease or injury during service.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Also, there must be evidence which connects the disability at 
issue to the service-connected disability.  Further, the 
evidence of a connection must be competent.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See Grivois v. Brown, 6 Vet. App. 136 
(1994).  

On the question of medical causation, a competent opinion of 
a medical professional is required.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993).

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a)(b) (1999).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


I.  Entitlement to service connection for 
PTSD.

Factual Background

There were no complaints of, diagnosis of or treatment for 
any mental disorders in the service medical records.  No 
pertinent abnormalities were noted on the report of the 
discharge examination conducted in May 1955.  

Review of the service personnel records demonstrates that the 
veteran is a combat veteran who had service in Korea.  He was 
awarded the Combat Infantryman Badge and the Korean Service 
Medal.  

The report of a July 1992 VA PTSD examination has been 
associated with the claims file.  The veteran reported that 
his mental difficulties began in 1955 after he had been in 
service for four and one half years.  He complained of 
flashbacks and reported he had been shot and stabbed while 
serving in Korea.  The veteran also reported he was wounded 
in January 1952 when the unit he was serving with in Korea 
was overrun, killing everyone in the unit but the veteran.  
The examiner found the veteran did not meet the diagnostic 
criteria for a diagnosis of PTSD.  The examiner noted that 
what was more prominent was the veteran's pressured speech 
and suggestion of either a cyclothymic or hypomanic 
presentation of a mood disorder.  An Axis I diagnosis of 
cyclothymia was made.  

A VA fee basis PTSD examination was conducted in November 
1997.  The veteran reported he had not received any 
psychiatric treatment since 1991 when he went to three 
counseling sessions at the direction of his employers.  He 
informed the examiner he had been sad since he was wounded.  
The veteran reported he had been in a psychiatric ward for 
six weeks while stationed in Korea in the 1950's.  The 
examiner noted the veteran received the Combat Infantryman 
Badge and received treatment for frostbite and reportedly for 
combat wounds.  The examiner opined that he could not 
substantiate a diagnosis of PTSD based on the veteran's 
symptomatology.  He could not detect any psychotic features.  

The veteran did not complain of intrusive or recurrent 
recollections of any specific events.  He did not have 
exaggerated startle response or hypervigilance.  The veteran 
did not attempt to avoid activities or situations that might 
arouse symptoms or any avoidance of thoughts or feelings 
associated with a specific traumatic event.  The veteran 
expressed a desire to have more contact with his family.  The 
Axis I diagnosis was cyclothymia disorder.  

Analysis

The Board notes the veteran is a combat veteran as evidenced 
by his receipt of the Combat Infantryman Badge.  The Board 
further finds his reported in-service stressors are found to 
be consistent with the circumstances, conditions, or 
hardships of the veteran's service.  As such his reported in-
service stressors are found to be verified.  However, this 
decision does not hinge on whether the veteran's in-service 
stressors are verified.  The Board finds that the veteran's 
claim of entitlement to service connection for PTSD is not 
well-grounded.  The veteran's claim is lacking a diagnosis of 
PTSD.  The July 1992 and November 1997 VA PTSD examinations, 
which were conducted specifically to determine if the veteran 
had PTSD, did not result in a diagnosis of the disorder.  
There are no diagnoses of PTSD included in the claims file.  

The veteran alleges that he has PTSD as the result of his 
experiences during active duty.  However, he has presented no 
competent medical evidence to support his allegation of 
having PTSD.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois v. Brown, 6 Vet. App. 136 (1994), the 
veteran's lay opinion is an insufficient basis upon which to 
find this claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for PTSD must be denied as not well 
grounded.  As reported above, a claim for service-connection 
for a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).  

The only evidence of record which indicates that the veteran 
currently has PTSD as a result of his active duty is the 
veteran's own allegations.  The veteran is a lay person and 
as stated above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Although the Board considered and denied the appellant's 
claim of entitlement to service connection for PTSD on a 
ground different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
decision.  

This is because in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
PTSD.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any available 
post-service medical evidence that has not already been 
obtained that would well ground his claim.  38 U.S.C.A. 
§ 5103(a)(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997);  Epps v. Gober, 126 F.3d 464 (Fed. Cir. 1997).  



As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.


II.  Entitlement to service connection 
for peripheral vascular disease, a left 
below knee amputation, first and second 
toe amputations of the right foot and 
osteomyelitis of the right foot, as 
secondary to service-connected frostbite 
of the feet.

Factual Background

There were no complaints of, diagnosis of or treatment for 
peripheral vascular disease, a left below knee amputation, 
first and second toe amputations of the right foot or 
osteomyelitis of the right foot in the service medical 
records.  No pertinent abnormalities were noted on the report 
of the discharge examination conducted in May 1955.  

Service connection was granted for bilateral frostbite of the 
feet in October 1984.  Service connection for frostbite of 
the feet remains in effect at the time this decision is 
written.  

The report of a July 1992 VA examination is of record.  It 
was noted that the veteran had had his left great toe 
amputated two years prior to the examination secondary to an 
ulcer.  The veteran had a history of diabetes mellitus.  The 
diagnoses were frostbite of the feet and chronic 
thoracolumbosacral strain.  The examiner found frostbite did 
not contribute to the veteran's back condition and also noted 
"his gait abnormality is secondary to amputation of the left 
great toe, and this is related to his diabetes and peripheral 
vascular disease."  



Numerous VA outpatient treatment and hospitalization records 
have been associated with the claims file.  The records 
evidence diagnosis of and treatment for peripheral vascular 
disease.  The records further evidence the fact that a left 
below the knee amputation and first and second toe 
amputations of the right foot were performed due to chronic 
non-healing ulcers.  The veteran was also treated for 
osteomyelitis of the right foot.  The records do not include 
any opinions regarding the etiology of the peripheral 
vascular disease, osteomyelitis or the amputations.  They do 
refer to left and right foot ulcers as diabetic foot ulcers.  

A VA fee basis neurology examination was conducted in 
December 1997.  The impression from the examination was 
severe peripheral vascular disease necessitating amputations.  
The examiner found there did not appear to be appreciable 
peripheral neuropathy.  He further noted there was no 
neurological cause for the peripheral vascular dysfunction.  
He did not find diabetic-influenced compression neuropathy.  

In June 1999, the veteran refused to undergo VA examination 
at the location assigned.  

Analysis

Initially, the Board notes the veteran refused to a appear 
for VA examination in June 1999 at the location specified by 
the RO.  There is no evidence of record demonstrating why the 
veteran refused examination and therefore the Board finds the 
veteran failed to appear for examination without good cause.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(a)(b) (1999).  Thus the Board will proceed to 
adjudicate this claim based on the evidence of record.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  

The Board finds the claim of entitlement to service 
connection for peripheral vascular disease, a left below knee 
amputation, first and second toe amputations of the right 
foot, and osteomyelitis of the right foot, as secondary to 
service-connected frostbite of the feet to be not well-
grounded.  The veteran does not claim that he has peripheral 
vascular disease, a left below the knee amputation, first and 
second toe amputations of the right foot or osteomyelitis of 
the right foot as a direct result of active duty but rather 
argues that these disorders were caused by his service-
connected bilateral frostbite of the feet.  

The Board notes there is competent evidence of record 
demonstrating that the veteran currently has peripheral 
vascular disease and osteomyelitis of the right foot and that 
he underwent a left below knee amputation and right first and 
second toe amputations.  However, no competent evidence has 
been associated with the claims file which links the 
currently existing peripheral vascular disease, a left below 
knee amputation, first and second toe amputations of the 
right foot, or osteomyelitis of the right foot to the 
service-connected frostbite of the feet.  

The only evidence of record which links peripheral vascular 
disease, a left below knee amputation, first and second toe 
amputations of the right foot, or osteomyelitis of the right 
foot to the service-connected frostbite of the feet is the 
veteran's own allegations.  The veteran is found to be a lay 
person, however, and as such is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  He is clearly making an assertion beyond his 
competence to do so.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Although the Board considered and denied the appellant's 
claim of entitlement to service connection for peripheral 
vascular disease, a left below knee amputation, first and 
second toe amputations of the right foot, and osteomyelitis 
of the right foot as secondary to service-connected frostbite 
of the feet on a ground different from that of the RO, which 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  

This is because in assuming that the claim was well grounded, 
the RO accorded the appellant greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
peripheral vascular disease, a left below the knee 
amputation, first and second toe amputations of the right 
foot, and osteomyelitis of the right foot as secondary to 
service-connected frostbite of the feet.

The Board notes in May 1996, the representative requested 
that the veteran's claim be sent to an Independent Medical 
Examiner in order to determine if the veteran's service-
connected bilateral frostbite of the feet aggravated his 
diabetes and vascular disease.  




The Board finds, in the absence of the submission of a well 
grounded claim of entitlement to service connection for 
peripheral vascular disease, a left below the knee 
amputation, first and second toe amputations of the right 
foot, and osteomyelitis of the right foot as secondary to 
service-connected frostbite of the feet, such request is 
premature.  

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

Because the veteran has not submitted a well grounded claim 
of service connection for peripheral vascular disease, a left 
below the knee amputation, first and second toe amputations 
of the right foot, and osteomyelitis of the right foot as 
secondary to service-connected frostbite of the feet, VA is 
under no obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a) to 
advise the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The Court has held that the section 5103(a) duty requires 
that, when a claimant identifies medical evidence that may 
complete an application but is not in the possession of VA, 
VA must advise the claimant to attempt to obtain that 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998).  The 
veteran has not identified such evidence.



The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish well grounded claims 
of entitlement to service connection for peripheral vascular 
disease, a left below knee amputation, first and second toe 
amputations of the right foot, and osteomyelitis of the right 
foot as secondary to service-connected frostbite of the feet, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for peripheral 
vascular disease, a left below the knee amputation, first and 
second toe amputations of the right foot, and osteomyelitis 
of the right foot as secondary to service-connected frostbite 
of the feet is not well grounded, the doctrine of reasonable 
doubt is not applicable to his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for PTSD on a direct basis 
and for peripheral vascular disease, a left below the knee 
amputation, first and second toe amputations of the right 
foot, and osteomyelitis of the right foot as secondary to 
service-connected frostbite of the feet, the appeals are 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

